12 Ill. App.2d 479 (1957)
139 N.E.2d 865
Italo American National Union, etc., Plaintiff and Counter-defendant, Appellee,
v.
Mead Cycle Company, etc., et al., Defendants. Mead Cycle Company, and Joseph I. Bulger, as Trustee under Trust Deeds recorded as Documents Nos. 15371672 and 15403595, Defendants and Counter-defendants, Appellees. On Appeal of Motiograph, Inc., Defendant and Counter-plaintiff, Appellant.
Gen. No. 46,892.
Illinois Appellate Court  First District, First Division.
January 7, 1957.
Released for publication February 11, 1957.
Stanley Werdell, for appellant.
Francis A. Fanelli and G.J. Devanna, for Italo-American National Union, an Illinois Fraternal Corporation, and Joseph I. Bulger, trustee pro se.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE NIEMEYER.
Reversed and remanded.
Not to be published in full.